DETAILED ACTION
Claims 1-18 (filed 04/21/2022) have been considered in this action.  Claims 1-18 have been amended.

Response to Arguments
Applicant’s arguments, see page 3 paragraph 4, filed 07/27/2022, with respect to double patenting rejection of claims 1-18 have been fully considered and are persuasive.  The double patenting rejection of claims 1-18 has been withdrawn due to the filing of the terminal disclaimer. 

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US16/729,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Based upon a thorough searching of the prior art of record, no reference has been found that teaches the concept of taking a first and second standard deviation of detection data from a machining system, wherein the second standard deviation has a minimum or maximum value removed, and retaining this data when the second standard deviation is less than the first standard deviation to establish key dimensions for correcting machining steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116